Citation Nr: 1138097	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-06 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity.

2.  Entitlement to an initial compensable disability rating for scar of the right elbow.

3.  Entitlement to an initial compensable disability rating for scar of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.F.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1996 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2006 and June 2008 rating decisions for the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant testified before the undersigned Veterans Law Judge at an April 2011 Board hearing.  A copy of that hearing transcript is associated with the claims file.

The issues of entitlement to service connection for a sleeping disorder, right shoulder injury, disfigurement, and stress all as secondary to carpal tunnel and cubital tunnel syndromes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's scar of the right elbow has been manifested on objective examination by a nonpainful, stable scar which does not limit the motion of the affected body part, and covers an area less than 39 square centimeters (cm).

2.  The Veteran's scar of the right wrist has been manifested on objective examination by a nonpainful, stable scar which does not limit the motion of the affected body part, and covers an area less than 39 square centimeters.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for scar of the right elbow have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801-7805 (2008).

2.  The criteria for an initial compensable disability rating for scar of the right wrist have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to her claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded VA examination in order to ascertain the current severity of the service-connected disabilities.  

Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

With regard to the Veteran's scars, disabling effects are to be rated either as scars or as impairment of function, whichever results in the higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

More recent changes to the rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), and, hence, are inapplicable in this case.

A 10 percent rating may be assigned for scars that are unstable, that are painful on examination, or that limit the function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).  

A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  A scar at a location other than the head, face, or neck that is superficial and that does not cause limitation of motion would have to have an area exceeding 144 square inches (929 square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A deep scar is one that is associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  A scar at a location other than the head, face, or neck that is deep or that causes limitation of motion would have to have an area exceeding 6 square inches (39 square centimeters) to warrant a 10 percent rating, 12 square inches (77 square centimeters) to warrant a 20 percent rating, 72 square inches (465 square centimeters) to warrant a 30 percent rating, or 144 square inches (929 square centimeters) to warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Factual Background and Analysis

On VA examination in March 2008, it was noted that the Veteran said that the scar over her elbow itched.

Concerning the scar over the right wrist, the examiner observed that the scar measured 6.75 cm in length.  The proximal end of the scar was 1 cm wide, and the distal end was less than 0.5 cm wide.  The examiner noted that there was no pain on scar examination.  There was no adherence to underlying tissue, and the texture of the skin was normal.  The scar was observed to be stable with no loss of covering skin.  There was no elevation or depression of the surface contour of the scar.  The examiner opined that the scar was superficial.  There was no inflammation, edema, or keloid formation.  The examiner felt that the color of the scar was similar to the rest of the Veteran's skin.  No area of induration and inflexibility of the skin was found in the area of the scar.  The examiner noted that there was no limitation of motion or other limitation of function caused by the scar.

Concerning the right elbow scar, the examiner indicated that the scar measured 10.7 cm in length and was 1 cm wide.  The examiner observed no tenderness or pain on the scar.  There was no adherence to underlying tissue.  The texture of the skin was normal.  The scar was noted to be stable with no loss of covering of the skin.  No elevation or depression of the surface contour of the scar was present on palpation.  The examiner noted that the scar was superficial, and no inflammation, edema, or keloid formation was present.  The color of the scar was slightly hypopigmented compared to the rest of the Veteran's skin color.  No area of induration and inflexibility of skin was found in the area of the scar.  The examiner opined that there was no limitation of motion or other limitation of function caused by the scar.  The examiner concluded that the Veteran's two scars covered less than one percent of the total body surface area in the exposed part of the body.

In her VA form 9 submitted in July 2010, the Veteran stated that she had a large and very noticeable scar along her inner arm along with a scar on her hand and wrist.

On VA examination in August 2010, it was noted that the right wrist scar was 8 cm long by 0.5 cm wide, and the right elbow scar was 12 cm long by 0.5 cm wide.  The scars were noted to be superficial with mild irregular texture.  The examiner opined that there was no adherence to underlying tissue, and the report indicates that there was no pain to palpation over the scar areas.  The scars were not atrophic, shiny, scaly, or unstable.  There was no evidence of inflammation, edema, or keloid.  The examiner found no induration or inflexibility of the skin of the scars.  There was no evidence of ulceration or breakdown of the skin.  The examiner opined that there was no limitation of motion or other limitation of function caused by the scars.  The color of the scars was slightly hypopigmented compared to the normal areas of the surrounding skin.  No evidence of elevation or depression of the surface contour of the scars was found on palpation or inspection.  Photographs of the scars were taken and included in the file.

In her April 2011 Board hearing, the Veteran remarked that she was unable to stretch her arm completely because of her scars.  She said that she could not stretch her arm straight up, as when she reached her arm above her head, her arm felt caught in the elbow.  She said that she occasionally had pain, tenderness, and itching.  S.F., the Veteran's mother, mentioned that the Veteran was very conscious about wearing short sleeved blouses due to her scars.

Considering the evidence of record, the Board finds that a compensable disability rating is not warranted for either of the Veteran's service connected scars.

The Board has carefully considered the Veteran's representative's argument that the Veteran's scars should be combined and evaluated under Diagnostic Code 7801.  However, as noted above, in order to receive a compensable disability rating under Diagnostic Code 7801, the scar must cover an area or areas exceeding 39 square centimeters.  Giving the benefit of the doubt to the Veteran, according to the March 2008 VA examiner, the Veteran's scars covered areas of 6.75 square centimeters and 10.7 square centimeters respectively.  According to the August 2010 VA examiner, the Veteran's scars covered areas of areas of 4 square centimeters and 6 square centimeters respectively.  Thus, according to the evidence of the VA examiners, a compensable disability rating for the Veteran's scars is not warranted under Diagnostic Code 7801, as the area covered by the Veteran's service connected scars totals less than 39 square centimeters, regardless of whether the area of each scar is considered separately or combined.  Additionally, due to the aforementioned measurements, a compensable disability rating is not warranted under Diagnostic Code 7802, as the area covered by the scars covers less than 929 square centimeters.

A compensable evaluation is also not warranted under Diagnostic Code 7803 as according to the March 2008 and August 2010 VA examiners, the scars are neither superficial nor unstable.

The Board recognizes that under Diagnostic Code 7804, a disability rating of 10 percent is warranted for scars that are superficial and painful on examination.  During her April 2011 hearing, the Veteran testified that she occasionally felt pain in her scars.  The Veteran is competent to testify regarding pain she experiences from the scar, as pain is a symptom capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, Diagnostic Code 7804 specifies that the scars must be painful "on examination."  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Both the March 2008 and August 2010 VA examiners observed that the Veteran's scars were not painful to palpation.  As neither scar was found to be painful "on examination," a compensable disability rating is not warranted for either scar under Diagnostic Code 7804.

Finally, with respect to Diagnostic Code 7805, the Board has carefully considered the Veteran's assertions during her April 2011 Board hearing concerning her perception of a limitation of motion.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  While acknowledging the lay statements of record, the Board finds the reports of the March 2008 and August 2010 VA examiners to be more persuasive than the Veteran's assertions in these matters.  Indeed, the VA examination reports were created by trained medical personnel in the course of their duties.  Also, the Board observes that the VA and private treatment records contain no report of the Veteran's scars limiting the Veteran's motion in any way.  In fact, both VA examiners specifically mentioned in their reports that the Veteran's scars caused no limitation of motion.  Also, the undersigned Veteran's Law Judge observed that at the Veteran's April 2011 Board hearing, the Veteran was able to fully extend her right arm for a handshake.  This evidence tends to suggest that the Veteran's scars do not, in fact, limit her motion, cause pain, are unstable, or are deep.  Further, the Board notes that concerning the Veteran's own statements, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, at 25 (1991).  For these reasons, the Board finds that the VA examination reports outweigh the statements from the Veteran, and a compensable disability rating is not warranted for either scar under Diagnostic Code 7805.

The Board has also considered the Veteran's and S.F.'s remarks concerning the cosmetic issues relating to the Veteran's service connected scars.  However, as analyzed above, the objective symptoms manifest by the Veteran's scars do not meet the criteria for a compensable evaluation under the appropriate regulations.  See C.F.R. § 4.118 (2008).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order here.


ORDER

An initial compensable disability rating for scar of the right elbow is denied.

An initial compensable disability rating for scar of the right wrist is denied.


REMAND

Service connection is currently in effect for "carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity (dominant)."  A single disability rating of 10 percent has been awarded under a hyphenated diagnostic code-Diagnostic Code 8516-8515.  Diagnostic Code 8516 pertains to paralysis of the ulnar nerve, and Diagnostic Code 8515 pertains to paralysis of the median nerve.  See 38 C.F.R. § 4.124a (2011).

Both carpal tunnel syndrome of the right upper extremity and cubital tunnel syndrome of the right upper extremity have been related to the Veteran's service (see, e.g., March 2008 VA examination report).  These disorders each affect different nerves, as reflected by the presence of two different Diagnostic Codes.  However, up to this point, the Veteran has only been granted a single disability rating for these two separate service-connected disorders.

In examining the VA examinations of record, all three VA examiners (from October 2005, January 2008, and August 2010) acknowledge the history of both carpal tunnel syndrome and cubital tunnel syndrome; however, none of these examiners indicated which of the Veteran's symptoms are due to her ulnar nerve and which symptoms are due to the median nerve.  Such a determination is necessary, if medically possible, to ensure that proper disability ratings are awarded while avoiding pyramiding.  Evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

As none of the VA examinations of record indicate which of the Veteran's symptoms are due to her carpal tunnel syndrome and which are due to her cubital tunnel syndrome, remand is in order for an additional VA examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  Any such records must be obtained and associated with the claims folder.  If any identified private records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  The RO/AMC will afford the Veteran an examination at an appropriate facility with a physician appropriately qualified to express opinions as to neurological disorders.

The purpose of the examination is to determine the nature and severity of the Veteran's disability of the median and ulnar nerves of the right upper extremity.

The following considerations will govern the 
examination:

a.	The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b.	If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations.  All indicated tests and studies must be performed.  

c.	The examiner will specifically address the following with respect to the Veteran's right median and ulnar nerve disabilities:

(1)		Does the Veteran have any degree of paralysis of the median and/or ulnar nerve?

(2)		Does the Veteran have neuritis of the median and/or ulnar nerve?

(3)		Does the Veteran have neuralgia of the median and/or ulnar nerve?

(4)		Is the Veteran's disability of the median and/or ulnar nerve wholly sensory, or is there additional organic involvement?

(5)		Describe any positional or functional abnormality of the hand and whether there are changes attributable to disability of the median and/or ulnar nerve.

(6)		The examiner must provide as complete information as possible as to the nature and extent of the pain the Veteran experiences due to her median and/or ulnar nerve disabilities and whether or the extent to which the pain appears to be of organic origin.  The examiner must use words such as mild, moderate, severe, excruciating, or words of similar meaning, so that the Board can have a layman's sense of the pain experienced by the Veteran. 

(7)		The examiner must further indicate the extent to which the Veteran's carpal tunnel and cubital tunnel disabilities of right the upper extremity limits occupational tasks such as lifting, carrying, or writing, and the extent to which the Veteran's lifestyle and activities of daily living are impaired.

c.	To the extent medically possible, the examiner is requested to differentiate between the symptoms due to the median nerve and the symptoms due to the ulnar nerve.  The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

If the examiner is unable to render any requested opinion without resort to pure speculation, a complete rationale for such a finding must be provided. 

3.  The AMC/RO must review any examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


